ORDER

PER CURIAM.
Defendant appeals from a judgment entered after a jury verdict finding him guilty of one count of statutory sodomy in the first degree, in violation of Section 566.062 RSMo (1994) (Count I), and three counts of child molestation in the first degree, in violation of Section 566.067.1 RSMo (1994) (Counts II-IV), arising out of the sodomy and molestation of three girls, all of whom were under twelve years of age. The court sentenced defendant to prison terms of thirty years on Count I, seven years on Count II, to be served concurrently with Count I, seven years on Count III, to be served consecutively to Counts I and II, and seven years on Count IV, to be served concurrently with Count III and consecutively to Counts I and II, for a total of thirty-seven years.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b)